Citation Nr: 1201976	
Decision Date: 01/19/12    Archive Date: 01/30/12

DOCKET NO.  08-36 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to an initial disability rating higher than 50 percent prior to May 5, 2009 and higher than 70 percent thereafter, for post-traumatic stress disorder (PTSD) with alcoholism, also claimed as insomnia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel



INTRODUCTION

The Veteran served on active duty from March 1971 to December 1972.

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2007 rating decision by the Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In the August 2007 rating decision, the RO granted service connection for PTSD, and assigned a 50 percent disability rating effective January 4, 2007.  The Veteran disagreed with the evaluation assigned.  In a May 2009 rating decision, the RO changed the description of the Veteran's service-connected psychiatric disability to PTSD with alcoholism, also claimed as insomnia.  The RO increased the rating for that disability to 70 percent, effective May 5, 2009.

The Board notes that the claim has been readjudicated by the RO since the issuance of the October 2008 statement of the case, but that a supplemental statement of the case has not been issued.  See 38 C.F.R. § 19.31.  However, the additional evidence received since the 2008 statement of the case was, in fact, considered by the RO in May 2009 and July 2010 rating decisions.  Indeed, the May 2009 rating decision awarded an increased rating of 70 percent for the disability on appeal.  While the readjudication of the claim was conducted in a rating decision rather than a supplemental statement of the case, the additional evidence was clearly considered by the RO in the first instance.  The Veteran is not prejudiced because he was notified of the RO's consideration of the evidence and readjudication of his claim as a rating decision rather than as a supplemental statement of the case.  Reasons and bases were provided in the May 2009 and July 2010 rating decisions, and the pertinent regulations were adequately provided in the October 2008 statement of the case.  A remand of the claim solely to transpose the information from the May 2009 and July 2010 rating decisions into the format of a supplemental statement of the case would serve only to delay a decision of this claim on appeal and would serve no useful purpose.  Accordingly, the Board will proceed with adjudication of the claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


FINDINGS OF FACT

1.  From January 4, 2007 through September 29, 2008, the Veteran's PTSD with alcoholism and insomnia produced occupational and social impairment with reduced reliability and productivity.  

2.  From September 30, 2008, the Veteran's PTSD with alcoholism and insomnia produced occupational and social impairment with deficiencies in most areas, including work, family relations, and mood.

3.  The Veteran's PTSD with alcoholism and insomnia has not produced total occupational and social impairment.


CONCLUSIONS OF LAW

1.  For the period from January 4, 2007 through September 29, 2008, the criteria for an evaluation in excess of 50 percent for PTSD with alcoholism and insomnia have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130 Diagnostic Code 9411 (2011).

2.  From September 30, 2008, the criteria for an evaluation of 70 percent for PTSD with alcoholism and insomnia have been more nearly approximated.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.130 Diagnostic Code 9411 (2011).

3.  The criteria for a disability rating higher than 70 percent for PTSD with alcoholism and insomnia have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.130 Diagnostic Code 9411 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim for VA benefits.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The United States Court of Appeals for Veterans Claims (Court) has stated that the requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, VA provided the Veteran notice a letter issued January 2007, prior to the decision on appeal, regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  In the January 2007 letter and subsequent letters, VA informed the Veteran how VA determines disability ratings and effective dates and the types of information that impacts those decisions.   

However, the claim for higher ratings for PTSD with alcoholism and insomnia arises from the initial award of service connection.  In Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i).  Thus, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, post service treatment records, and VA examination reports.

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran's interests.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Ratings for PTSD with Alcoholism and Insomnia

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2011); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2011); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2011); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2011).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Rating Schedule provides for evaluating mental disorders such as PTSD under a General Rating Formula for Mental Disorders.  That formula provides for ratings of 50 percent and higher as follows:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name  .......................... 100 percent

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships  ............................................. 70 percent

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships  ................................. 50 percent

38 C.F.R. § 4.130.


One factor which may be considered is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); see also Richard v. Brown, 9 Vet. App. 266 (1996).  GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  A score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  A GAF score of 41 to 50 indicates serious symptoms and serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep job), while a GAF score of 31 to 40 indicates major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  See Diagnostic and Statistical Manual of Mental Disorders, (4th ed. 1994) ((DSM-IV)).  

While the Rating Schedule does indicate that the rating agency must be familiar with the DSM IV, it does not assign disability percentages based solely on GAF Scores.  See 38 C.F.R. § 4.130 (2011).  

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


The Veteran receives VA mental health treatment.  Treatment notes from 2005 to 2007 reflect the Veteran's reports of sleep impairment, irritability, anger, temper control, and concern about his alcohol use.  Clinicians prescribed antidepressant medications.  The Veteran reported working full time as a supervisor at an electrical utility company, and being self-employed doing wiring on weekends and some weeknights.  In August 2006, the Veteran stated that he was so irritable that he was afraid he would get fired from his job.  In April 2007, he reported that his wife and coworkers had noticed improvement in his behavior.  In 2007, a treating psychiatrist opined that the Veteran used long hours of employment to cope with and distract himself from his PTSD symptoms.

From 2007 forward, the Veteran has had several VA PTSD examinations.  In July 2007, he had an initial examination for PTSD.  Based on the Veteran's history and symptoms, the examiner diagnosed PTSD.  The Veteran stated that he had nightmares, flashbacks, intense daytime memories, hypervigilance, hyperarousal, emotional numbness, avoidance, intolerance for crowds.  He related having had significant alcohol dependence, reportedly in remission.  He reported periods of depression, with impairment of the concentration and energy needed to maintain his usual employment.  He related an almost 30 year history of work for the utility, including many years as a substation supervisor.  He indicated that he lived with his wife and had good relationships with his grown children.  On examination, the Veteran had normal speech and well-organized thoughts.  His memory and concentration were within normal limits.  There was no evidence of hallucinations or delusions.  His mood and affect were anxious and sad.  He denied suicidal or homicidal thoughts.  The examiner described the Veteran's PTSD as prolonged and severe.  A GAF score of 50 was assigned.

In a May 2008 statement, the Veteran wrote that his uncontrolled anger and mood swings caused a divorce from his first wife, and caused strains in his relationships with his second wife and his children.  He stated that work helped with his symptoms, although he had constant struggles with relationships with coworkers.  He reported that his extreme anxiety in crowds impaired his ability to participate in some family occasions.  He indicated that the sound of firearms made him uncontrollably upset, so he could no longer hunt.  He indicated that his current medications for PTSD helped with symptoms during the day, but that it remained difficult to sleep a full night.

The Veteran submitted a June 2008 review by his work supervisor.  The review indicated that the Veteran's supervisor had counseled him about a decline in his focus and concentration, off topic comments, incomplete or confusing communications, errors on financial projections, and missed deadlines.  The review noted the Veteran's statement that his current medications might be helping with some issues but creating others.

VA treatment records from 2008 reflect ongoing PTSD symptoms, and use of medication to treat depression and anxiety.  In March 2008 he denied suicidal ideation.  Judgment and insight were good, he had a full affect, and had logical and goal directed speech.  In April 2008, a GAF score of 69 was assigned.  In June 2008 a GAF score of 50 was assigned.  The Veteran reported he had been feeling worse lately.  He was cooperative and appropriate.  He had some passive suicidal thoughts in wishing he would have a fatal myocardial infarction but no intent or plan to hurt himself.  There was no thought disorder.  In July 2008 the Veteran was noted to be calm and without suicidal ideation.  He had a full affect.  In August 2008 he complained of being unable to focus and having poor concentration.  He reported having a short fuse and that he has hit walls in the past, but never had legal problems and never hit his wife or children.  He related that his temper and impaired concentration caused problems at work.  He reported inability to retain information he was required to read for work.  On September 9, 2008 the Veteran was pleasant and cooperative, had no though disorder and no suicidal ideation. 

During a September 30, 2008 PTSD examination, the Veteran reported that he continued to live with his wife.  He related difficulties in his family relationships, including physical fights with his son.  He stated that his children avoided him because he was constantly irritated at everything that they did.  He reported that his concentration had deteriorated, and that he was concerned that he might lose his job as a result.  He stated that at night he awakened every hour with nightmares or agitation.  He indicated that he was angry all the time, and that he sometimes became violent and very destructive of things around him.  He reported problems with concentration and with short term memory.  He stated that he had one or two panic attacks a week.  He reported fleeting suicidal ideation.  He indicated that he constantly checked and locked doors, and that he did not answer the telephone.  He reported that he had missed approximately two weeks of work due to PTSD symptoms and had a need to isolate.  The examiner observed that the Veteran was oriented, with language functions intact, and no evidence of impairment of thought.  The examiner noted that the Veteran's PTSD symptoms interfered with his work significantly more than they did at the time of his 2007 PTSD examination.  A GAF score of 50 was assigned.

In an October 2008 statement, the Veteran asserted that his PTSD caused very severe problems.  He related a recent suicidal act.  He indicated that his wife wanted to leave him, his children had abandoned him, and his job was in jeopardy.

On VA PTSD examination in May 2009, the Veteran reported he often awoke agitated at night, and that he had taken swings at his wife during sleep.  He stated that he became very depressed every afternoon.  He indicated that his sleep was impaired, and that he got no more than four to five hours of sleep a night.  He reported that he was on a probationary period at work due to substandard performance, although he was still working as a supervisor.  He stated that he missed about two days of work a month due to emotional problems.  He indicated that he was drinking much more heavily.  He stated that he probably went to work hung over, contributing to his poor performance at work.  He indicated that he had blackouts with drinking.  He reported frequent suicidal ideation, and fleeting homicidal thoughts when drunk.  He related having severe panic attacks three to four times a month.  The examiner observed that the Veteran was oriented, with grossly intact cognition.  The Veteran appeared guarded, withdrawn, and anxious.  A GAF score of 48 was assigned.

On VA PTSD examination in July 2010, the Veteran reported that he had stopped working for the utility company in June 2010, and had recently started a job on an oil rig.  He stated that he continued on medication and counseling for PTSD.  He indicated that he continued to live with his wife, and that he tended to keep to himself.  He stated that his panic attacks were well managed with medication.  He denied current suicidal or homicidal ideation.  The examiner observed no evidence of impairment of thought or communication, and no evidence of psychotic processes such as delusions or hallucinations.  A GAF score of 55 was assigned.

For the period prior to September 30, 2008, the preponderance of the evidence regarding the Veteran's mental disability shows a picture that does not meet the criteria for a rating higher than 50 percent.  He was still employed, although had recently had a bad review for the first time in 30 years.  Clinicians did not observe evidence impairment of judgment or thought processes.  The Veteran was noted to be neat and well groomed.  GAF scores ranged from 50 to 69.  Other than a single mention of a fleeting desire for a fatal heart attack, there was no suicidal ideation shown during his clinic visits.  The Board finds such symptomatology more nearly approximates the criteria for the 50 percent rating already assigned. 

As noted above, the RO assigned a 70 percent rating effective May 5, 2009, the date of the VA examination.  On that examination, suicidal ideation was noted and a GAF score of 48 was assigned.  The Board notes, however, that suicidal ideation was also noted on the September 30, 2008 VA examination, and the Veteran reported in an October 2008 statement that his wife recently removed his guns due to seeing him holding a gun to his head.  Thus, the Board will resolve all doubt in the Veteran's favor and find that his disability from PTSD, alcoholism, and insomnia was manifested by symptoms, behavior, and limitations that more nearly approximated the criteria for a 70 percent rating from September 30, 2008.  

However, the Veteran's psychiatric disability has not been shown to produce total occupational and social impairment as would warrant a rating higher than 70 percent.  He has not had gross impairment in thought processes or communication, has not had delusions or hallucinations, and has not shown a persistent danger of hurting himself or others.  He has not been observed to be disoriented or to have loss of his basic memory.  Indeed, the Veteran has been employed during the majority of the claims period, and recently began working on an oil rig.  The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his PTSD with alcoholism and insomnia.  

Additionally, while the Veteran has reported that his PTSD symptomatology has interfered with his employment, he did not return the form issued by the RO requesting information concerning a claim for a total disability rating based on unemployability, did not appeal the RO's denial of a TDIU in the July 2010 rating decision, and was noted to be employed as of April 2010.  Accordingly, no action pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) is necessary.

As a final matter, the Board has considered whether the Veteran's disability presents a disability picture so exceptional or unusual as to render impractical the application of the regular standards of the Rating Schedule, such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provide higher ratings for disability levels more severe than those shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and ratings under that schedule are therefore adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.



ORDER

From January 4, 2007 through September 29, 2008, a disability rating higher than 50 percent for PTSD with alcoholism and insomnia is denied.

From September 30, 2008, a 70 percent disability rating for PTSD with alcoholism and insomnia is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.

A disability rating higher than 70 percent for PTSD with alcoholism and insomnia is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


